Exhibit 99.1 For Immediate Release OncoMed Announces First Quarter 2017 Financial Results and Demcizumab DENALI Results Q1 Cash Balance of $156.9M – Cash Through Q3 2019 Phase 2 Demcizumab DENALI Non-Small Cell Lung Cancer Trial Did Not Meet Endpoints Focused on Immuno-Oncology Pipeline and Celgene Collaboration Programs Management to Host Conference Call/Webcast this Morning at 8:30 a.m. ET / 5:30 a.m. PT REDWOOD CITY, Calif.– May 8, 2017 – OncoMed Pharmaceuticals Inc. (NASDAQ: OMED), a clinical-stage biopharmaceutical company focused on discovering and developing novel anti-cancer therapeutics, today announced first quarter financial results.As of March 31, 2017, cash, and short-term investments totaled $156.9 million. “We continue to drive forward our strong immuno-oncology R&D pipeline, including anti-TIGIT, wholly-owned GITRL-Fc trimer, and our novel undisclosed immuno-oncology discovery programs – as well as advancing programs in our Celgene collaboration to $98 million in potential opt-in payments within the next two years,” said Paul J. Hastings, OncoMed’s Chairman and CEO.“With more than two years cash, we are dedicated to advancing our pipeline while exploring partnering opportunities to advance all of our programs.” DENALI Phase 2 Clinical Trial Update The company is reporting top-line results from the three arm randomized Phase 2 “DENALI” clinical trial of demcizumab (anti-DLL4, OMP-21M18) in combination with carboplatin and pemetrexed in front-line non-squamous non-small cell lung cancer (NSCLC). DENALI was designed to assess the efficacy and safety of either one or two 70 day truncated courses of demcizumab plus carboplatin and pemetrexed versus carboplatin and pemetrexed plus placebo.The primary endpoint of the study was overall response rate (ORR) and secondary endpoints were clinical benefit rate (CBR; rate of complete and partial responses and stable disease), progression-free survival (PFS), overall survival (OS) and safety.The statistical plan for DENALI was based on the expectation of enrolling 200 patients, but enrollment was discontinued at 82 patients due to the evolving treatment landscape in NSCLC. Of these 82 patients, 25 patients received carboplatin and pemetrexed plus placebo, while 57 received carboplatin, pemetrexed plus either one or two 70 day courses of demcizumab.Although these data were not fully mature at the time of analysis, demcizumab treatment failed to meet its efficacy endpoints when compared to placebo, with better outcomes apparent in the placebo group. Specifically, the ORR was 28% versus 52% (p0.04) and CBR was 79% versus 92% (p0.17) in the pooled demcizumab arms and the placebo arm, respectively.Median PFS was 5.5 months versus 8.7 months (p0.02) and mOS was 15.5 months versus not reached (p.06) in the pooled demcizumab arms and the placebo arm, respectively.No statistically significant differences in efficacy were observed between patients receiving one course or two courses of demcizumab.Demcizumab was generally well tolerated in combination with chemotherapy with nausea, fatigue, constipation, anemia and hypertension being the most common toxicities. There were no cases of Grade 3 or greater heart failure or pulmonary hypertension in this study.The overall safety profile was consistent with that observed in our other studies, and no new safety signals were identified. OncoMed is discontinuing the dosing of all patients on the demcizumab trials, including the demcizumab plus pembrolizumab Phase 1b study, and will conduct a complete program review in the near term with its partner Celgene. Recent Developments • Presented data from multiple preclinical studies detailing the mechanism and anti-tumor activity of anti-TIGIT alone and in combination with checkpoint inhibitors at the AACR Annual Meeting 2017. The first patient in a Phase 1a single-agent study of OncoMed’s anti-TIGIT antibody (OMP-313M32) was recently enrolled. • Began enrollment of patients in two Phase 1b clinical trials of anti-DLL4/VEGF bispecific antibody (OMP-305B83), now known as navicixizumab, plus standard-of-care chemotherapy for the treatment of second-line colorectal and platinum-resistant ovarian cancers. • Announced partner Bayer Pharma decided not to exercise its option to license the first-in-class Wnt pathway inhibitors vantictumab (anti-Fzd, OMP-18R5) and ipafricept (Fzd8-Fc, OMP-54F28) for strategic reasons.OncoMed announced it put both programs on hold, and that it would pursue potential partnering opportunities for Wnt/IO combinations, utilizing different dosing regimens than those used in the Phase 1b studies. OncoMed has subsequently decided to cease dosing patients in the current vantictumab and ipafricept Phase 1b studies following a recent bone adverse event that occurred in a patient receiving vantictumab plus paclitaxel in the Phase 1b HER2-negative breast cancer trial. • Announced negative top-line trial results for YOSEMITE and PINNACLE Phase 2 studies and subsequent workforce reduction.
